Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 17/050,124 and Preliminary Amendment concurrently filed on 10/23/2020.  Claims 1 – 14 were originally filed in the application.  No claim has been cancelled and Claims 15 – 20 have newly been added in the Preliminary Amendment.  Claims 1 – 20 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1, line 8 – 9, change “the first adjustment module” to [Symbol font/0x2D][Symbol font/0x2D]a first adjustment module[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, change “the second adjustment module” to [Symbol font/0x2D][Symbol font/0x2D]a second adjustment module[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, after “each primary LC circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of the three primary LC circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 3, change “the first three-phase bridge circuit” to [Symbol font/0x2D][Symbol font/0x2D]the first three-phase bridge module[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 9, before “corresponding “ delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 9, after “corresponding seconding LC circuits” insert [Symbol font/0x2D][Symbol font/0x2D]of the three secondary LC circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 13, after “a corresponding seconding LC circuit” insert [Symbol font/0x2D][Symbol font/0x2D]of the three secondary LC circuits[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 9, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 10, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 13, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 13 – 14, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 5, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 6, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 9, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 9 – 10, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 13, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 14, before “one end” insert [Symbol font/0x2D][Symbol font/0x2D]said[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 1 – 2, change “PFC circuit” to [Symbol font/0x2D][Symbol font/0x2D]power factor correction (PFC) circuit[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, change “the on-board charger” to [Symbol font/0x2D][Symbol font/0x2D]ab on-board charger[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 20 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A DC-DC converter includes a first three-phase bridge module, a resonance module, a second three-phase bridge module, and a controller. The second three-phase bridge module is configured to adjust frequency of an input signal of a battery module of a vehicle during discharging; and, in a light load mode, the controller is configured to control the first three-phase bridge module to switch to a two-phase bridge arm input or a one-phase bridge arm input and the second three-phase bridge module to switch to a two-phase bridge arm output, and control the second three-phase bridge module to switch to a two-phase bridge arm input or a one-phase bridge arm input and the first three-phase bridge module to switch to a two-phase bridge arm input or a two-phase bridge arm output during discharging, thereby reducing a switch loss in the light load mode in combination with other limitations as recited in independent Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851